AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                       Eastern District of Pennsylvania
                                                                             )
              UNITED STATES OF AMERICA                                       )      JUDGMENT IN A CRIMINAL CASE
                                    V.                                       )
                MATTHEW BENJAMIN LAVER                   f': :•"r   1:   1'°" )     Case Number: DPAE2:19CR00189-001
                                                         , - w~          .,w/)
                                                                             )      USM Number: 77152-066
                                                         JAN, 1 6 2020)
                                                                             )       Maranna Meehan, Esquire
                                                                                    Defendant's Attorney
                                                       ~f,A~*
THE DEFENDANT:
~ pleaded guilty to count(s)             1,2,3 and 4
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
18USC§2252(a)(2)(b)(1)             Distribution and attempted distribution of child pornography             10/31/2018                     1
18USC§2252(a)(2)(b)(1)             Receipt and attempted receipt of child pornography                       10/31/2018                     2,3



       The defendant is sentenced as provided in pages 2 through            _ _9_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              D is        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 da)'S of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                                Michael M. Baylson, U.S.D.C.J.
                                                                           Name and Title of Judge




                                                                           Date
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet IA
                                                                           Judgment- Page   _L__   of   9
DEFENDANT: MATTHEW BENJAMIN LAVER
CASE NUMBER: DPAE2:19CR00189-001

                                            ADDITIONAL COUNTS OF CONVICTION

Title & Section                   Nature of Offense                    Offense Ended          Count
18USC§2252(a)(4 )(B),              Possession of child pornography      10/31/2018                 4

  (b)(2)
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                  Judgment-Page    -~
                                                                                                                    3-   of   9
 DEFENDANT: MATTHEW BENJAMIN LAVER
 CASE NUMBER: DPAE2:19CR00189-001

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  One hundred forty-four (144) months on each of Counts 1,2,3 and 4, all such terms to be served concurrently.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The defendant shall be designated to a facility close to Philadelphia, PA.




      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at    _ __ __ __ _ _ D a.m.                     D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                      to

at _ _ _ __ __ _ __ _ __ _ _ , with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL



                                                                          By   - -- -- --=c=c-=-=-==-c=-==~--=-=-c-----,-----
                                                                                         DEPUTY UNITED STATES MARSHAL
                                                                                                                              - ---
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     4     of       9
DEFENDANT: MATTHEW BENJAMIN LAVER
CASE NUMBER: DPAE2:19CR00189-001
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Ten (10) years on each of Counts 1,2,3 and 4, all such terms to run concurrently.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    Ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                               Judgment-Page         5
                                                                                                               - -~ - - 0      r   -       9
                                                                                                                                       - ~'----   -
DEFENDANT: MATTHEW BENJAMIN LAVER
CASE NUMBER: DPAE2:19CR00189-001

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lfnotifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts.gov.


Defendant's Signature                                                                                    Date - -- -- -- - - -- -
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 38 - Supervised Release
                                                                                             Judgment-Page   - =6-   of      9
DEFENDANT: MATTHEW BENJAMIN LAVER
CASE NUMBER: DPAE2:19CR00189-001

                                       ADDITIONAL SUPERVISED RELEASE TERMS
 The defendant shall participate in a sex offender treatment program for evaluation and/or treatment and abide by the rules
 of any such program until satisfactorily discharged . While in the treatment program, the defendant shall submit to risk
 assessment, psychological testing, and physiological testing, which may include, but is not limited to, polygraph or other
 specific tests to monitor compliance with supervised release and treatment conditions.

 The defendant shall submit to a sex offender assessment which may include the use of specific assessment tools,
 including but not limited to a polygraph, Plethysmograph, or ABEL.

 The defendant shall participate in a mental health program for evaluation and/or treatment as approved by the Court after
 receiving a recommendation by the U.S. Probation Office. The defendant shall remain in treatment until satisfactorily
 discharged with the approval of the Court.

 Defendant shall report to the U.S. Probation Office any regular contact with children of either sex under the age of 18.
 Defendant shall not obtain employment or perform volunteer work which includes regular contact with children under the
 age of 18.

 The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 USC§ 16901,
 et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency, in which
 he resides, works, is a student, or was convicted of a qualifying offense.

 Defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during supervision of
 the defendant's computer and any devices, program, or application . Defendant shall allow the installation of any hardware
 or software systems which monitor or filter computer use. Defendant shall abide by the standard conditions of computer
 monitoring and filtering that will be approved by this Court. Defendant is to pay the cost of computer monitoring not to
 exceed the monthly contractual rate, in accordance with the probation officer's discretion.

 The defendant shall refrain from the illegal possession and/use of drugs and shall submit to urinalysis or other forms of
 testing to ensure compliance.

 The defendant shall refrain from the use of alcohol and shall submit to testing to ensure compliance. It is further ordered
 that the defendant shall participate in alcohol treatment and abide by the rules of any such program until satisfactorily
 discharged.

 The defendant shall provide the US Probation Office with full disclosure of his financial records to include yearly income tax
 returns upon the request of the US Probation Office. The defendant shall cooperate with the probation officer in the         ·
 investigation of his financial dealings and shall provide truthful statements of his income .

 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
 The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
 obligation or otherwise has the express approval of the Court.
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment - Page   -~7~_ of           9
 DEFENDANT: MATTHEW BENJAMIN LAVER
 CASE NUMBER: DPAE2:19CR00189-001
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                   Fine                       AVAA Assessment*                JVT A Assessment**
 TOTALS              $ 400.00                $ 3,000.00                  $                          $                               $



 D The determination ofrestitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'Illent, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

Name of Payee                                                    Total Loss***                      Restitution Ordered             Priority or PercentaKe
   Clerk, U.S. District Court to:                                                                                  $3,000.00
   Marsh Law Firm, for victim Jenny

   P.O. Box 4668 #65135

   New York, Ny 10163-4668




TOTALS                                $                          0.00                $   ______ 3,000.00
                                                                                                  ___     __.:_




D      Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

liZl   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       liZl   the interest requirement is waived for the         D    fine    liZl   restitution.

       D the interest requirement for the           D     fine       D restitution is modified as follows:

* Amy, Vicky1 ~d Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for victims of Trafficking Act of2015 , Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23 , 1996.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                               Judgment - Page    8    of          9
 DEFENDANT: MATTHEW BENJAMIN LAVER
 CASE NUMBER: DPAE2:19CR00189-001

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      O Lump sum payment of$              3,400.00             due immediately, balance due

               O    not later than                                   , or
               O    in accordance with O C,          □    D,    O E,or          O Fbelow; or
 B      ~      Payment to begin immediately (may be combined with            oc,          0 D, or      li!l' F below); or

 C      O Payment in equal          ____             (e.g., weekly, monthly, quarterly) installments of $
                                                                                                      _ __ over a period of
                             (e.g., months or years), to commence     _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D       O Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

E       O Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,          30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F       fill   Special instructions regarding the payment of criminal monetary penalties:
                The defendant may participate in the BOP Inmate Financial Responsibility Program and provide a minimum
                payment of $25 per quarter towards the restitution . In the event the restitution is not paid prior to the
                commencement of supervision, the defendant shall satisfy the amount due in monthly installments of not less than
                $50.00 to commence 30 days after release from confinement. The defendant shall notify the US Attorney for this
                district within 30 days of any change of mailing address or residence that occurs while any portion remains unpaid.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penafiies, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D      Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                   Joint and Several                Corresponding Payee,
        (including defendant number)                        Total Amount                        Amount                          if appropriate




 D      The defendant shall pay the cost of prosecution.

 0      The defendant shall pay the following court cost(s):

 i;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
        see attached page 9


Pa~ents shall be a_pplied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AV AA assessment
(5) fine principal,(<>) fine interest, (7) community restitution, (8) NTA assessment, ('J) penalties, and (10) costs, mcluding cost of       '
prosecution and court costs.
AO 2458 (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet 68 - Schedule of Payments
                                                                                          Judgment-Page _ _ of
DEFENDANT: MATTHEW BENJAMIN LAVER
CASE NUMBER: DPAE2:19CR00189-001

                                             ADDITIONAL FORFEITED PROPERTY
   a) one (1) Dell XPS Model 1710 laptop computer bearing serial number HPWYHC1;
   b) Two (2) cases with numerous DVDs containing contraband;
   c) Four (4) individual CD-ROMs containing contraband;
   d) One (1) Apple iPhone, bearing serial number C6KTL582HG6X;
   e) One (1) Apple iPad Model, A1567 bearing serial number DLXQ33CZG5WQ;
   f) Western Digital external hard drive, bearing serial number WX31 E92RN254;
   g) One (1) Maxtor 320 GB external hard drive, bearing serial number 2HAPV996;
   h) One (1) Dell XPS computer, bearing serial number D1 PBY51;
   i) One (1) Gateway laptop computer, bearing serial number BQB01437601; and
   j) One-Hundred Forty-Two (142) DVDs containing contraband;
   as the property used or intended to be used to commit or to promote the defendant's commission of a violation of the
   aforesaid offenses (hereinafter referred to as the "Subject Property").
